Citation Nr: 1400056	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-37 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.  

2.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1967 to April 1969.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that in part, continued a 20 percent rating for service-connected diabetes mellitus and denied reopening a claim for service connection for hypertension.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated November 2011 to December 2012.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In a final decision issued in November 2002, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  

2.  Evidence added to the record since the November 2002 denial is duplicative, cumulative, and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  During the entire appeal period the Veteran's diabetes mellitus has required an oral hypoglycemic agent and restricted diet.  





CONCLUSIONS OF LAW 

1.  The November 2002 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.302(a), 20.1103 (2013).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for hypertension.  38 U.S.C.A. 
§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for an increased rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

New and Material Evidence

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Here, the duty to notify the Veteran regarding his new and material evidence claim was satisfied by way of a letter dated August 2009.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Increased Rating Claim

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of a letter dated July 2009.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in July 2009.  The Board finds that the VA examination report is adequate because the examiner conducted clinical evaluations and described the Veteran's current condition in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Also, medical records associated with the claims file thereafter do not suggest a worsening of the disability since the examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (providing that the mere passage of time between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination); see also VAOPGCPREC 11-95 (noting that nothing in court precedent indicates that an examination that is contemporaneous with the claim for an increase and is adequate for rating purposes at the agency of original jurisdiction would be rendered inadequate for purposes of the Board's review solely by reason of the passage of time between the examination and the Board's review; an examination report which was sufficient for purposes of the claim before the agency of original jurisdiction will thus generally be sufficient for purposes of the Board's review).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopened Claim

The Veteran seeks to reopen a previously denied claim of service connection for hypertension.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a November 2002 rating decision, the RO denied service connection for hypertension.  In reaching the decision, the RO considered the Veteran's service treatment records, post-service private and VA treatment records, and his statements.  The RO concluded that the evidence did not show that hypertension was related to the service-connected diabetes mellitus, nor was there any evidence of the disability during the Veteran's military service.  The RO noted that the evidence showed that the Veteran's hypertension began in 1993 and his diabetes was first diagnosed in 2002.  Therefore, the RO denied service connection for hypertension.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on November 5, 2002.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence of record at the time of the November 2002 rating decision included the Veteran's service treatment records and private treatment records dated October 1993 to July 2002 that showed the Veteran was treated for hypertension, which was first diagnosed in 1993.

The Veteran submitted an application to reopen his claim in July 2009.  The evidence received since the November 2002 rating decision includes; a November 2002 letter from the Veteran's private physician stating that the Veteran was diagnosed with diabetes in January 2002, private treatment records dated November 1995 to November 2010 and VA treatment records dated May 2009 to December 2012 that show the Veteran receives continuous treatment for his hypertension, a July 2009 VA examination that concluded the Veteran's hypertension was not worsened or increased by the Veteran's service-connected diabetes, and a December 2009 notice of disagreement where the Veteran reported that he has had hypertension for several years and that his doctors have increased his medication.  

The Board finds that some of the evidence received since the November 2002 rating decision is new in that it was not previously of record.  However, it does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.  Although the VA and private treatment records show continuous treatment for hypertension, they do not provide evidence that the Veteran's hypertension is related to his active military service or to his service-connected diabetes mellitus.  Additionally, the Veteran's December 2009 statement regarding the severity of his hypertension does not address the issue of whether his hypertension is related to service or his service-connected diabetes.  Furthermore, as stated, the July 2009 VA examiner concluded that the Veteran's hypertension was not worsened or increased by the Veteran's service-connected diabetes.  As a result, the Secretary's duty to assist by providing a new medical examination or opinion in specific regards to hypertension is not triggered.  See Shade, 24 Vet. App. at 120.

The Board notes that on his August 2010 VA Form 9 the Veteran asserted that his hypertension is due to Agent Orange exposure.  The Board finds that this is merely an additional theory of entitlement, as opposed to material evidence that raises a reasonable possibility of substantiating the claim.  The law dictates that "finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected." Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005); see Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (multiple theories of establishing the same benefit are part of same claim).  Thus, the Veteran's advancement of a new theory of entitlement alone is not sufficient to reopen his claim, particularly considering hypertension is not a presumptive disease for herbicide exposed Veterans.  See 38 U.S.C.A. C.F.R. § 3.309(e).  

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for hypertension.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's claim to reopen is denied.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

The Veteran's diabetes mellitus type II is rated under the diagnostic code for diabetes mellitus in accordance with the General Rating Formula for the Endocrine system.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  A 10 percent evaluation is warranted for diabetes manageable by diet only.  A 20 percent evaluation is warranted for requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,443 (May 7, 1996) (defining "regulation of activities," as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

Turning to the evidence of record, private treatment records dated November 1995 to November 2010 show that the Veteran was treated for diabetes.  A May 2010 treatment record shows that the onset of diabetes had been longstanding and the course improving and controlled.  It was also noted that the Veteran was compliant with oral medications.  

VA treatment records dated May 2009 to December 2012 show that the Veteran was treated for diabetes.  An August 2009 treatment record shows that it was noted that the Veteran had approximately a seven year history of diabetes for which he followed minimal dietary restriction and was treated with pharmacotherapy.  

The Veteran was afforded a VA examination in July 2009.  The Veteran denied a history of hospitalization, surgery, pancreatic trauma, pancreatic neoplasm, and episodes of hypoglycemia reaction or ketoacidosis.  The examiner noted that the Veteran was instructed to follow a restricted diet or a special diet.  The examiner also noted that the Veteran was not restricted in ability to perform strenuous activities.  The Veteran denied symptoms of peripheral vascular disease (lower extremities) visual disorders, neurovascular disease, peripheral neuropathy, diabetic neuropathy, skin disorders, and gastrointestinal disorders.  The Veteran was noted as having erectile dysfunction caused by prolonged hypertension and metoprolol.  On physical examination the Veteran's skin was found to be intact and the upper and lower extremities were normal bilaterally with good color, temperature, and turgor.  The Veteran's neurologic examination was also normal.  

On his December 2009 notice of disagreement, the Veteran stated that he was on an oral hyperglycemic agent, restricted diet, and regulation of activities.  

On his August 2010 VA Form 9, the Veteran stated that his diabetes medication had been increased and that he was on a restricted diet.  

Based on the evidence above, the Board finds that the assigned 20 percent rating is most appropriate for the entire appeal period.  While the Veteran has been shown to require an oral hypoglycemic agent and restricted diet, there is no medical evidence that there is a regulation of the Veteran's activities.  Medical evidence dated after the July 2009 VA examination continued to show no evidence of prescribed regulation of activities notwithstanding the Veteran's statement to the contrary in December 2009.  

The Board acknowledges that the Veteran believes his diabetes warrants a higher rating.  However, the Board finds that the Veteran's competent and credible assertion is outweighed by competent and credible medical evidence that evaluates the true extent of the diabetes mellitus based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  Indeed, as noted above, medical evidence is required to show that occupational and recreational activities have been restricted which is not shown here.  In fact, the July 2009 VA examiner explicitly stated that the Veteran was not restricted in his ability to perform strenuous activity.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

As the medical evidence does not show that the Veteran's activities are regulated, the criteria for a 40 percent rating are not met.  Additionally, according to the United States Court of Appeals for Veterans Claims (Court), the rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  As the criteria for a 40 percent rating are not met the requirements for an even higher rating are also not met.    

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent must be denied.

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his diabetes mellitus.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his diabetes mellitus alone renders him unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension, the appeal is denied.

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus is denied.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


